986 F.2d 1416
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Robert James DEERY, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Cam Allison Rhyne, Defendant-Appellant.
Nos. 92-7245, 92-7280.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 25, 1993

Appeals from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, District Judge.  (CR-89-80-P-C, CR-91-84-P)
Robert James Deery, Cam Allison Rhyne, Appellants Pro Se.
Harry Thomas Church, Assistant United States Attorney, Kenneth Davis Bell, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellees.
W.D.N.C.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Robert James Deery and Cam Allison Rhyne appeal from the district court's orders dismissing their motions for reduction of sentence filed pursuant to 18 U.S.C. § 3582(c) (West Supp. 1992).  Our review of the records and the district court's opinions disclose that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Deery, No. CR-89-80-P-C (W.D.N.C. Dec. 3, 1992);  United States v. Rhyne, No. CR-91-84-P (W.D.N.C. Dec. 2, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED